Title: From Benjamin Franklin to William Strahan, 7 December 1762
From: Franklin, Benjamin
To: Strahan, William


Dear Friend,
Philada. Dec. 7. 1762
I wrote you some time since to acquaint you with my Arrival, and the kind Reception I met with from my old and many new Friends, notwithstanding Dr. Smith’s false Reports in London of my Interest, as declining here. I could not wish for a more hearty Welcome, and I never experienc’d greater Cordiality.
We had a long Passage, near ten Weeks from Portsmouth to this Place, but it was a pleasant one; for we had ten Sail in Company and a Man of War to protect us. It was the Scarborough, Capt. Stott, who took the greatest Care of his little Convoy that can be imagined, and brought us all safely to our several Ports. I wish you would mention this to his Honour in your Paper. We had pleasant Weather and fair Winds, and frequently visited and dined from Ship to Ship; we call’d too at the delightful Island of Madeira, by way of half-way House, where we replenish’d our Stores, and took in many Refreshments. It was the time of their Vintage, and we hung the Cieling of the Cabin with Bunches of fine Grapes, which serv’d as a Disert at Dinner for some Weeks afterwards. The Reason of our being so long at Sea, was, that sailing with a Convoy, we could none of us go faster than the slowest, being oblig’d every day to shorten Sail or lay by till they came up; this was the only Inconvenience of our having Company, which was abundantly made up to us by the Sense of greater Safety, the mutual good Offices daily exchanged, and the other Pleasures of Society.
I have no Line from you yet, but I hope there is a Letter on its way to me.
My Son is not arrived, and I begin to think he will spend the Winter with you. Mr. Hall I suppose writes by this Ship. I mention’d what you desir’d in your Letter to me at Portsmouth; he informs me he has made some Remittances since I left England, and shall as fast as possible clear the Account. He blames himself for ordering so large a Cargo at once, and will keep more within Bounds hereafter.
Mr. Hall sends you I believe, for Sale, some Poetic Pieces of our young Geniuses; it would encourage them greatly if their Performances could obtain any favourable Reception in England; I wish therefore you would take the proper Steps to get them recommended to the Notice of the Publick as far at least as you may find they deserve. I know that no one can do this better than your self.
You have doubtless long since done Rejoicing on the Conquest of the Havana. It is indeed a Conquest of great Importance; but it has cost us dear, extreamly dear, when we consider the Havock made in our little brave Army by Sickness. I hope it will, in the Making of Peace, procure us some Advantages in Commerce or Possession that may in time countervail the heavy Loss we have sustained in that Enterprize.
I must joyn with David in petitioning that you would write us all the Politicks; you have an Opportunity of hearing them all, and no one that is not quite in the Secret of Affairs can judge better of them. I hope the crazy Heads that have been so long raving about Scotchmen and Scotland, are by this time either broke or mended.

My Dear Love to Mrs. Strahan, and bid her be well for all our sakes. Remember me affectionately to Rachey and my little Wife, and to your promising Sons, my young Friends Billy, George and Andrew. God bless you and let me find you well and happy when I come again to England; happy England! My Respects to Mr. Johnson; I hope he has got the Armonica in order before this time, and that Rachey plays daily with more and more Boldness and Grace, to the absolute charming of all her Acquaintance.
In two Years at farthest I hope to settle all my Affairs in such a Manner, as that I may then conveniently remove to England, provided we can persuade the good Woman to cross the Seas. That will be the great Difficulty: but you can help me a little in removing it.
Present my Compliments to all enquiring Friends, and believe me ever, My Dear Friend, Yours most affectionately
B Franklin
 Addressed: To / Mr Strahan / Printer / Newstreet, Shoe Lane / London / per Capt. Friend
